            Case 6:20-cv-00277-ADA Document 37 Filed 09/30/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

    NCS MULTISTAGE INC.,                         §
                                                 §
      Plaintiff,                                 §    CIVIL ACTION NO. 6:20-cv-00277-ADA
                                                 §
                      vs.                        §
                                                 §
    NINE ENERGY SERVICE, INC.,                   §
                                                 §
      Defendant.                                 §


     PLAINTIFF NCS’S REPLY IN SUPPORT OF MOTION TO STRIKE DEFENDANT
     NINE ENERGY SERVICE INC.’S PRELIMINARY INVALIDITY CONTENTIONS
         Nine knows that the purpose of preliminary invalidity contentions is to provide notice of a

party’s invalidity theories before the case enters the claim construction phase. But Nine insists

that its prior art dump of over 50 references, which can be combined in thousands of ways to form

the basis of Nine’s invalidity theories, satisfies this notice function. NCS has no idea which of

Nine’s references are being cited for anticipation, or which are being cited or combined for

obviousness. This Court has made it clear that it wants cases to proceed efficiently; Nine’s prior

art dump and lack of cooperation are designed to do the exact opposite.

         Nine’s first argument is a technical one: that it has complied with the literal words of the

Court’s Order. Dkt. 34 at 1-2. But as previously explained, NCS does not believe a chart with

thousands of possible prior art combinations and no other information is what the Court intended

in its Order. Dkt. 31 at 2. We thought the days of hiding the ball in invalidity contentions were

over in Texas, but Nine must believe they are not. Their chart is not within the spirit of the notice

function of invalidity contentions. 1
                                    0F




1
 Nine says that NCS offered to provide Nine “any authority it could find to support its position
prior to filing any motion to strike,” but then filed its motion without providing such authority.
          Case 6:20-cv-00277-ADA Document 37 Filed 09/30/20 Page 2 of 5




        Nine’s second argument is that Judge Albright crafted his procedures to ensure a patent

proceeding “that was the most fair and neutral to every kind of lawyer” and to ensure that counsel

would “pretty much know within certain parameters exactly how the case would go.” Dkt. 34 at

2. We do not believe Judge Albright had Nine’s invalidity charts in mind when he made those

statements. In fact, we believe just the opposite. An Order permitting a prior art dump, without

any additional information, is certainly not fair or neutral to NCS: Nine has been on notice of

NCS’s specific infringement positions since July 10, 2020, yet NCS is headed into the Markman

with no notice of Nine’s invalidity positions. Dkt. 25 at 1. NCS cannot know “exactly how the

case [will] go” without understanding Nine’s basic invalidity positions, such as which references

Nine alleges are anticipating, and which references Nine intends to use or combine to argue

obviousness. Nine’s refusal to produce proper invalidity contentions undercuts the predictability

the Court desires.

        Nine’s third argument is that “other courts,” such as the EDTX, require invalidity

contentions to serve a notice function, making the notice function requirement “not applicable

here.” Dkt. 34 at 3 (emphasis in original). Nine’s position raises the question – what is the purpose

of providing invalidity contentions if they do not provide notice? And Nine ignores that the notice

purpose has been stated by the Federal Circuit. See Keranos, LLC v. Silicon Storage Tech., Inc.,

797 F.3d 1025, 1035 (Fed. Cir. 2015) (“The purpose of this rule, and the local patent rules in

general, is to require parties to crystallize their theories of the case early in the litigation so as to

prevent the shifting sands approach to claim construction.” (quoting O2 Micro Int’l Ltd. v.



Dkt. 34 at 2. That is a mischaracterization. NCS said that if it located an opinion authored by
Judge Albright clarifying his procedures, NCS would notify Nine of such opinion, else it would
proceed with the motion to strike. NCS did not find such an opinion, so it filed the present
Motion.

                                                   2
          Case 6:20-cv-00277-ADA Document 37 Filed 09/30/20 Page 3 of 5




Monolithic Power Sys., Inc., 467 F.3d 1355, 1364 (Fed. Cir. 2006)) (emphasis added) (internal

quotations omitted); Dkt. 31 at 1. And Judge Albright, citing the EDTX, has recognized that “the

purpose of invalidity contentions is to provide notice while discovery is intended to develop details

so that legal theories become more concrete as the litigation progresses.” Pisony v. Commando

Constrs., Inc., No. 6:17-cv-55, 2020 U.S. Dist. LEXIS, 153007, at *4-5 (W.D. Tex. Aug. 24, 2020)

(quoting Realtime Data, LLC v. T-Mobile, U.S.A., Inc., No. 6;10-cv-493, 2013 WL 12149180, at

*3 (E.D. Tex. Feb. 8, 2013) (emphasis added) (internal quotations omitted). Nine argues that

Pisony should be disregarded because it “refers to a Scheduling Order issued by Judge Pitman

which expressly required the parties to identify all asserted bases for invalidity,” and that this Court

has no similar requirement. 2 Dkt. 34 at 3 (internal citations and quotations omitted). But in
                              1F




recognizing the notice function of invalidity contentions, this Court made no mention of or

reference to Judge Pitman’s Scheduling Order. See generally Pisony, 2020 U.S. Dist. LEXIS, at

*4-5.

        Fourth, Nine argues that its prior art chart provides “sufficient notice of Nine’s invalidity

contentions for the purposes of the Markman process without imposing unnecessary burden on

either party.” Dkt. 34 at 4. Nine cannot be serious. Nine cites over 50 references, does not say

which are anticipatory if any, and does not say which should be combined for obviousness. That

is not notice. Nine also argues that NCS must wait until after Markman to obtain Nine’s specific

grounds of invalidity. Id. If that is correct, why require invalidity contentions before Markman?

It cannot be this Court’s intention that NCS enter Markman with such a limited understanding of

Nine’s invalidity positions. Finally, Nine argues that NCS has the benefit of previewing Nine’s



2
  The docket sheet for Pisony shows that the case was initially assigned to Judge Pittman, who
issued the scheduling order, but was later transferred to Judge Albright.
                                                 3
          Case 6:20-cv-00277-ADA Document 37 Filed 09/30/20 Page 4 of 5




invalidity positions in Nine’s IPR Petition. That makes no sense. Nine’s Petition only discloses

four prior art references, while Nine’s invalidity contentions disclose over 50 references. See

generally Dkt. 31-1. The IPR proceeding and this litigation are different forums, with different

rules. If Nine wanted to rely on its IPR positions, it could have repeated them here. The fact that

they did not is telling.

        Fifth, Nine argues that NCS cannot object to the length of Nine’s prior art chart. Dkt. 34

at 4. But NCS does not object to the length of the chart or the number of references it contains.

NCS objects to Nine’s failure to explain which references are anticipating or obvious, or to

identify any combination of references. Dkt. 31 at 2. The undue burden placed on NCS does not

come from the length of the contentions or the number of references, but from these deficiencies.

        Nine’s final argument is that NCS’s motion to compel is a waste of the Court’s and

NCS’s time, because NCS’s proposed order simply requires Nine to re-serve the same

contentions it has already served. Obviously Nine knows that NCS has not motioned this Court

to ask Nine to serve the same deficient invalidity contentions, but rather it has moved to strike

the current preliminary invalidity contentions for facially lacking notice and asks this Court order

Nine to serve contentions that actually provide notice.

        Nine is hiding the ball, presumably to drive up NCS’s costs and pressure NCS to transfer

this case to the SDTX. Indeed, on more than one occasion Nine’s counsel stated NCS could

moot its concerns about the lack of notice in the invalidity contentions by agreeing to have this

case transferred to the SDTX where the local patent rules are supposedly more stringent. The

Court should not allow Nine to skirt the notice function of invalidity contentions like this.

        For all the foregoing additional reasons, NCS’s Motion should be granted and Nine’s

preliminary invalidity contentions should be stricken.

                                                 4
         Case 6:20-cv-00277-ADA Document 37 Filed 09/30/20 Page 5 of 5




Dated: September 30, 2020                           Respectfully submitted,

                                                    BLANK ROME LLP

                                                    /s/ Domingo M. LLagostera
                                                    Domingo M. LLagostera
                                                    (Attorney-in-charge)
                                                    State Bar No. 24070157
                                                    Tel.: (713) 632-8682
                                                    Fax: (713) 228-6605
                                                    DLLagostera@BlankRome.com
                                                    Russell T. Wong
                                                    State Bar No. 21884235
                                                    RWong@BlankRome.com
                                                    Tel.: (713) 632-8634
                                                    Fax: (713) 228-6605
                                                    Munira Jesani (admitted pro hac vice)
                                                    State Bar No. 24101967
                                                    MJesani@Blankrome.com
                                                    Tel.: (713) 632-8682
                                                    Fax: (713) 228-6605
                                                    717 Texas Avenue, Suite 1400
                                                    Houston, TX 77002

                                                    Andrew K. Fletcher (admitted pro hac vice)
                                                    PA State ID. 75544
                                                    AFletcher@BlankRome.com
                                                    Tel.: (412) 932-2736
                                                    501 Grant Street, Suite 850
                                                    Pittsburgh, PA 15219

                                                    ATTORNEYS FOR PLAINTIFF NCS
                                                    MULTISTAGE INC.


                                CERTIFICATE OF SERVICE

       The undersigned certifies that all counsel of record were electronically served with a

copy of the foregoing on September 30, 2020 via the Court’s CM/ECF system.

                                                      /s/ Domingo M. LLagostera
                                                      Domingo M. LLagostera




                                                5
